 
 
I 
111th CONGRESS
2d Session
H. R. 5344 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2010 
Mr. Kratovil introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To authorize the Secretary of the Interior, through the Coastal Program of the United States Fish and Wildlife Service, to work with willing partners and provide support to efforts to assess, protect, restore, and enhance important coastal areas that provide fish and wildlife habitat on which Federal trust species depend. 
 
 
1.Short titleThis Act may be cited as the Coastal Habitat Conservation Act.
2.Findings and purpose
(a)FindingsCongress finds that—
(1)an effective means of conserving and recovering Federal trust species and promoting self-sustaining populations of those species is to protect, conserve, restore, and enhance the habitats of the species;
(2)coastal ecosystems are highly dynamic areas that provide valuable breeding, nursery, staging, and resting areas for a rich diversity of fish, shellfish, migratory birds, and mammals;
(3)coastal areas support 40 percent of the refuges within the National Wildlife Refuge System, 40 percent of the endangered and threatened species (including 75 percent of the listed mammals and birds), and 50 percent of the fisheries conservation activities of the Service;
(4)although coastal counties make up only 17 percent of total contiguous United States land area, coastal areas are home to more than 53 percent of the human population of the United States, which is placing enormous pressure on coastal ecosystems;
(5)during the 2 decades after the date of enactment of this Act, human populations in coastal areas are projected to increase by approximately 25 percent, along with associated development and activities that threaten the health of coastal ecosystems;
(6)because coastal deterioration can cause fragmentation and landward migration of coastal ecosystems as well as create new habitats along shorelines, it has become necessary to incorporate adaptation assistance into coastal ecosystem management strategies;
(7)in addition to value as fish and wildlife habitat, coastal ecosystems—
(A)serve as an important source of food;
(B)protect coastal communities against floods;
(C)filter polluted runoff; and
(D)provide valuable commercial and recreational benefits to coastal communities and the United States;
(8)
(A)fish and wildlife conservation is a responsibility shared by citizens and government; and
(B)public-private partnerships should be supported through technical and financial assistance to conduct assessment, protection, planning, restoration, and enhancement of coastal ecosystems;
(9)successful fish and wildlife conservation increasingly relies on interdependent partnerships in which priority setting, planning, and conservation delivery are collaborative endeavors;
(10)since 1985, the Service has administered a coastal program through which the Service has worked with willing partners to assess, protect, plan, restore, and enhance coastal ecosystems, including coastal wetland and watersheds, upland, and riparian and in-stream habitats, that provide significant benefits to Federal trust species;
(11)through that coastal program, the Service provides strategic conservation planning and design at the regional and landscape scales, and integrates the resources of the Service to address priorities identified by partners; and
(12)the coastal program of the Service complements and enhances the National Coastal Wetlands Conservation Grant Program under section 305 of the Coastal Wetlands Planning, Protection and Restoration Act (16 U.S.C. 3954), which provides matching grants to coastal States to support long-term conservation of coastal wetland and associated habitats.
(b)PurposeThe purpose of this Act is to legislatively authorize the coastal program of the Service in effect as of the date of enactment of this Act to conduct collaborative, long-term, landscape-level planning and on-the-ground habitat protection, restoration, and enhancement projects in priority coastal areas to conserve and recover Federal trust species.
3.DefinitionsIn this Act:
(1)Coastal areaThe term coastal area includes—
(A)a coastal wetland or watershed;
(B)coastal water;
(C)a coastline; and
(D)an estuary and associated upland.
(2)Coastal ecosystemThe term coastal ecosystem means an ecological community that provides fish and wildlife habitat in coastal areas.
(3)Coastal habitat assessmentThe term coastal habitat assessment means the process of evaluating the physical, chemical, and biological function of a coastal site to determine the value of the site to fish and wildlife.
(4)Coastal habitat enhancementThe term coastal habitat enhancement means the manipulation of the physical, chemical, or biological characteristics of a coastal ecosystem to increase or decrease specific biological functions that make the ecosystem valuable to fish and wildlife.
(5)Coastal habitat planningThe term coastal habitat planning means the process of developing a comprehensive plan that—
(A)characterizes a coastal ecosystem;
(B)sets long-term protection, restoration, or enhancement goals;
(C)describes conservation strategies and methodologies;
(D)establishes a timetable for implementation of the plan; and
(E)identifies roles of sponsors and participants.
(6)Coastal habitat protection
(A)In generalThe term coastal habitat protection means a long-term action to safeguard habitats of importance to fish and wildlife species in a coastal ecosystem.
(B)InclusionThe term coastal habitat protection includes activities to support establishment of conservation easements or fee-title acquisition by Federal and non-Federal partners.
(7)Coastal habitat restorationThe term coastal habitat restoration means the manipulation of the physical, chemical, or biological characteristics of a coastal ecosystem with the goal of returning, to the maximum extent practicable, the full natural biological functions to lost or degraded native habitat.
(8)Federal trust speciesThe term Federal trust species means—
(A)a species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
(B)a species of migratory bird;
(C)a species of interjurisdictional fish;
(D)any species of marine mammal identified by the Secretary; and
(E)any other species of concern, as determined by the Secretary.
(9)Financial assistanceThe term financial assistance means Federal funding support provided to eligible recipients through a grant or cooperative agreement.
(10)SecretaryThe term Secretary means the Secretary of the Interior.
(11)ServiceThe term Service means the United States Fish and Wildlife Service.
(12)Technical assistanceThe term technical assistance means a collaboration, facilitation, or consulting action relating to a habitat protection, planning, restoration, or enhancement project or initiative in which the Service contributes scientific knowledge, skills, and expertise to a project or program.
(13)VolunteerThe term volunteer means a person that is committed to performing a task without remuneration.
4.Coastal programThe Secretary shall carry out the Coastal Program within the Service—
(1)to identify the most important natural resource problems and solutions in priority coastal ecosystems in partnership with—
(A)Federal, State, local, and tribal governments;
(B)nongovernmental institutions;
(C)nonprofit organizations; and
(D)private individuals or corporate entities;
(2)to provide technical and financial support through partnerships with Federal, State, local, and tribal governments, nongovernmental institutions, nonprofit organizations, and private individuals for the conduct of voluntary habitat assessment, protection, planning, restoration, and enhancement projects on public or private land;
(3)to assist in the development and implementation of monitoring protocols and adaptive management procedures to ensure the long-term success of coastal ecosystem conservation and restoration measures; and
(4)to collaborate and share information with partners and the public regarding methods and models for the conservation, restoration, and enhancement of coastal ecosystems.
5.Youth involvementIn administering the Coastal Program, the Secretary shall, to the maximum extent practicable (including consideration of cost-effectiveness), employ youth volunteers and organizations that provide service opportunities to youths to carry out nonhazardous habitat restoration and enhancement activities.
6.Reports
(a)In generalNot later than 1 year after the date of enactment of this Act and biennially thereafter, the Secretary shall submit to the Committees on Appropriations and Environment and Public Works of the Senate, and the Committees on Appropriations and Natural Resources of the House of Representatives, and make available to the public, a report on the Coastal Program carried out under this Act.
(b)RequirementsThe report shall assess, as of the date of submission of the report, on statewide and nationwide bases—
(1)the state of coastal ecosystems;
(2)progress made toward identifying the most important natural resource problems and solutions in priority ecosystems; and
(3)long-term prospects for and success of protecting, restoring, and enhancing coastal ecosystems.
(c)InclusionsThe report shall include—
(1)quantitative information on areas protected, restored, or enhanced;
(2)Federal funds expended or leveraged;
(3)a description of adaptive management practices implemented;
(4)a description of the number of volunteers and contributions of those volunteers; and
(5)recommendations of the Secretary, if any, for additional research, management, or legislation needed to fully—
(A)address problems and implement solutions in coastal ecosystems; and
(B)achieve the objectives of this Act.
7.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as are necessary for each of fiscal years 2011 through 2015. 
 
